DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 11-20  rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 11-20 if prior U.S. Patent No.  US11049694 B2. This is a statutory double patenting rejection.
Instant application US 17351088 claim
Duplicate over US11049684 claim
11. An assembly, comprising: a source, wherein the source comprises: a dielectric plate; a cavity into the dielectric plate; and a dielectric resonator in the cavity, wherein a width of the dielectric resonator is smaller than a width of the cavity so that a gap separates a sidewall of the dielectric resonator from a sidewall of the cavity; and a housing, wherein the housing comprises: a conductive body; an opening through the conductive body, wherein the dielectric resonator is within the opening; and a conductive ring in the gap separating the sidewall of the dielectric resonator from the sidewall of the cavity.
11. An assembly, comprising: a source, wherein the source comprises: a dielectric plate; a cavity into the dielectric plate; and a dielectric resonator in the cavity, wherein a width of the dielectric resonator is smaller than a width of the cavity so that a gap separates a sidewall of the dielectric resonator from a sidewall of the cavity; and a housing, wherein the housing comprises: a conductive body; an opening through the conductive body, wherein the dielectric resonator is within the opening; and a conductive ring in the gap separating the sidewall of the dielectric resonator from the sidewall of the cavity.


12. The assembly of claim 11, wherein the dielectric resonator and the dielectric plate are a monolithic component.
12. The assembly of claim 11, wherein the dielectric resonator and the dielectric plate are a monolithic component.


13. The assembly of claim 11, wherein the conductive body and the conductive ring are a monolithic component.
13. The assembly of claim 11, wherein the conductive body and the conductive ring are a monolithic component.


14. The assembly of claim 11, wherein the conductive ring separates a sidewall of the opening from the sidewall of the dielectric resonator.
14. The assembly of claim 11, wherein the conductive ring separates a sidewall of the opening from the sidewall of the dielectric resonator.


15. The assembly of claim 11, wherein the conductive ring is electrically coupled to the conductive body.
15. The assembly of claim 11, wherein the conductive ring is electrically coupled to the conductive body.


16. The assembly of claim 11, further comprising: a hole in an axial center of the dielectric resonator; and a monopole antenna in the hole.
16. The assembly of claim 11, further comprising: a hole in an axial center of the dielectric resonator; and a monopole antenna in the hole.


17. The assembly of claim 11, wherein the source further comprises: a plurality of cavities; and a plurality of dielectric resonators, wherein each dielectric resonator is in a different one of the cavities; and wherein the housing further comprises: a plurality of openings, wherein each dielectric resonator is in a different one of the openings; and a plurality of rings, wherein each ring is positioned in a different gap between sidewalls of the dielectric resonators and sidewalls of the cavities.
17. The assembly of claim 11, wherein the source further comprises: a plurality of cavities; and a plurality of dielectric resonators, wherein each dielectric resonator is in a different one of the cavities; and wherein the housing further comprises: a plurality of openings, wherein each dielectric resonator is in a different one of the openings; and a plurality of rings, wherein each ring is positioned in a different gap between sidewalls of the dielectric resonators and sidewalls of the cavities.


18. A processing tool, comprising: a chamber; and an assembly interfacing with the chamber, wherein the assembly comprises: a source with a dielectric plate, a cavity in the dielectric plate, and a dielectric resonator in the cavity; and a housing with a conductive body with an opening, wherein the dielectric resonator is in the opening, and wherein a conductive ring electrically coupled to the conductive body separates a sidewall of the dielectric resonator from a sidewall of the cavity.
18. A processing tool, comprising: a chamber; and an assembly interfacing with the chamber, wherein the assembly comprises: a source with a dielectric plate, a cavity in the dielectric plate, and a dielectric resonator in the cavity; and a housing with a conductive body with an opening, wherein the dielectric resonator is in the opening, and wherein a conductive ring electrically coupled to the conductive body separates a sidewall of the dielectric resonator from a sidewall of the cavity.


19. The processing tool of claim 18, wherein the dielectric plate and the dielectric resonator are a monolithic component.
19. The processing tool of claim 18, wherein the dielectric plate and the dielectric resonator are a monolithic component.


20. The processing tool of claim 18, wherein the conductive body and the conductive ring are a monolithic component.
20. The processing tool of claim 18, wherein the conductive body and the conductive ring are a monolithic component.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10  of U.S. Patent No.  US11049694 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  they cover same invention and identical limitations of subject matter.

See the list of claims compared below.
US application US17351088 Claim 
Obvious over US11049694 Claim
1. A source, comprising: a dielectric plate having a first surface and a second surface opposite from the first surface; a cavity into the first surface of the dielectric plate, wherein the cavity comprises a third surface that is between the first surface and the second surface; and a dielectric resonator extending away from the third surface.
1. A source, comprising: a dielectric plate having a first surface and a second surface opposite from the first surface; a cavity into the first surface of the dielectric plate, wherein the cavity comprises a third surface that is between the first surface and the second surface; and a dielectric resonator extending away from the third surface, wherein a gap is provided between a sidewall of the cavity and a sidewall of the dielectric resonator.


2. The source of claim 1, wherein the dielectric resonator comprises a fourth surface, wherein the first surface of the dielectric plate is between the third surface of the cavity and the fourth surface of the dielectric resonator.
2. The source of claim 1, wherein the dielectric resonator comprises a fourth surface, wherein the first surface of the dielectric plate is between the third surface of the cavity and the fourth surface of the dielectric resonator.


3. The source of claim 1, wherein a width of the dielectric resonator is smaller than a width of the cavity.
3. The source of claim 1, wherein a width of the dielectric resonator is smaller than a width of the cavity.


4. The source of claim 1, wherein the dielectric resonator is centrally symmetric.
4. The source of claim 1, wherein the dielectric resonator is centrally symmetric about an axis through a center of the dielectric resonator.


5. The source of claim 4, wherein a cross-section of the dielectric resonator along a plane parallel to the first surface is circular.
7. The source of claim 4, wherein a cross-section of the dielectric resonator along a plane parallel to the first surface is circular.


6. The source of claim 4, wherein a cross-section of the dielectric resonator along a plane parallel to the first surface is polygonal.
10. The source of claim 4, wherein a cross-section of the dielectric resonator along a plane parallel to the first surface is polygonal.


7. The source of claim 1, further comprising: a hole in an axial center of the dielectric resonator.
8. The source of claim 1, further comprising: a hole in an axial center of the dielectric resonator.


8. The source of claim 7, wherein the hole extends past the first surface of the dielectric plate.
9. The source of claim 8, wherein the hole extends past the first surface of the dielectric plate.


9. The source of claim 1, further comprising: a plurality of cavities; and a plurality of dielectric resonators, wherein each dielectric resonator is within a different one of the cavities.
5. The source of claim 1, further comprising: a plurality of cavities; and a plurality of dielectric resonators, wherein each dielectric resonator is within a different one of the cavities.


10. The source of claim 1, wherein one or more of the dielectric plate and the dielectric resonator comprises a ceramic.
6. The source of claim 1, wherein one or more of the dielectric plate and the dielectric resonator comprises a ceramic.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US2019/0326098A1 by Nguyen et al (Nguyen).

Referring to claim 1, Nguyen teaches A source (Fig 1 item 104 emission source paragraph [0042]), comprising:

a dielectric plate (paragraph [0057] see Fig 4B item 150 a dielectric plate) having a first surface (Fig 4B item 150 top surface is regarded as first surface) and a second surface opposite from the first surface (See a detailed diagram of the Fig 1 in Fig 4B item 150 bottom surface facing the chamber is regarded as second surface);  

a cavity (Fig 4B the space occupied by item 142; paragraph [0057]) into the first surface of the dielectric plate (See paragraph [0057] where Nugyen teaches a cavity in to the dielectric plate 150 by item 142 applicator), wherein the cavity comprises a third surface (item 443 is the third surface inside the cavity parallel to the top and bottom surfaces, paragraph [0057]) that is between the first surface and the second surface (Fig 4B item 150 top and bottom surfaces); and a dielectric resonator extending away from the third surface.(item 142 applicator is extending away from the surface 443).

Referring to the claim 2 Nugyen teaches the source of claim 1, wherein the dielectric resonator comprises a fourth surface (the fourth surface can be regarded as the top surface of applicator with a hole for the monopole 357; Fig 4B it is self- evident or implicit teaching), wherein the first surface of the dielectric plate (item 150) is between the third surface (item 443) of the cavity and the fourth surface of the dielectric resonator (Top surface of the applicator 142).

Referring to the claim 3 Nugyen teaches the source of claim 1, wherein a width of the dielectric resonator is smaller than a width of the cavity (Fig 4A to C see item 142 applicator is smaller than the cavity which is inherent teaching, if it is bigger than the cavity it does not fit inside the cavity).

Referring to the claim 4 Nugyen teaches the source of claim 1, wherein the dielectric resonator is centrally symmetric about an axis through a center of the dielectric resonator (See 3 it is evident that that the dielectric resonator is symmetric about an axis through a center of the dielectric resonator and see paragraph [0052] and paragraph [0061] where it was taught all kinds of shapes including symmetric and asymmetric).

Referring to the claim 5 Nugyen teaches the source of claim 4, wherein a cross- section of the dielectric resonator along a plane parallel to the first surface is circular (see paragraphs [0051] and [0063] where circular shape was disclosed).

Referring to the claim 6 Nugyen teaches the source of claim 4, wherein a cross- section of the dielectric resonator along a plane parallel to the first surface is polygonal (See paragraph [0051] and [0052] where it was disclosed a symmetrical polygonal shape and also see paragraph [0061]).

Referring to the claim 7 Nugyen teaches the source of claim 1, further comprising: a hole in an axial center of the dielectric resonator (see. Fig 3 item 367 or item 357 as mentioned in paragraph [0054] enters in to the resonator cavity 353 or 368 indicates a hole at the center which is implied teaching).

Referring to the claim 9 Nugyen teaches the source of claim 1, further comprising: a plurality of cavities; and a plurality of dielectric resonators, wherein each dielectric resonator is within a different one of the cavities. (See Fig 4B and the dielectric resonator or applicator 142 is placed in different cavities in to the dielectric plate 150).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US2019/0326098A1 by Nguyen et al (Nguyen).

Referring to the claim 10 Nugyen teaches the source of claim 1, but silent on wherein one or more of the dielectric plate and the dielectric resonator comprises a ceramic. However, using a ceramic plate for dielectric materials is known skill of the art. Hence, it is obvious to a person with ordinary skill in the art to use a ceramic plate as it is more economical than high cost dielectrics..

Conclusion

Claims 1-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        9/5/2022